Exhibit 10.1
 
AGREEMENT


This Agreement (“Agreement”) is entered into by and between Cord Blood America,
Inc., a corporation duly organized under the laws of the state of Florida,
United States of America, with its principal place of business in Las Vegas,
Nevada 89119 (the “Company”) on the one hand, and SEBASTIÁN NICOLÁS NEUSPILLER,
domiciled in Buenos Aires, Argentina, DIEGO ESTEBAN RISSOLA, domiciled at Buenos
Aires, Argentina, JORGE ALEJANDRO JURADO, domiciled at Buenos Aires, Argentina,
MAURO LEONARDO BRUNO, domiciled in Buenos Aires, Argentina, and ALEJANDRO JORGE
RICO DOUGLAS, domiciled in Buenos Aires, Argentina (hereinafter collectively the
"Sellers"), on the other.  This Agreement is effective as of June 22, 2012 (the
"Effective Date").  The Company and the Sellers are sometimes referred to herein
individually as a “Party” or collectively as the “Parties.”


Whereas, on or around September 20, 2010, the Company entered into a Stock
Purchase Agreement (the “Stock Purchase Agreement”), along with other related
documents, with the Sellers, who were shareholders of Biocordcell Argentina
S.A., a corporation organized under the laws of Argentina (‘BioCells”),
providing for the Company’s acquisition of a majority of the outstanding
shares of BioCells, and the Parties closed the stock purchase transaction on the
same date; and


Whereas, the Stock Purchase Agreement, at paragraph 1.04, provides that the
Sellers are to be paid contingent “earn-out” compensation in 2012, based on
achieving certain levels of net income in 2011; and


WHEREAS, a disagreement arose between the Parties regarding the contingent
earn-out compensation referenced herein; and


WHEREAS, the Parties have reached a mutual agreement regarding the earn-out
compensation, in accordance with the terms set forth herein;


NOW, THEREFORE, in consideration of the mutual promises contained herein, along
with other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:


1. Payment of Earn-Out.  In connection with the earn-out, the Parties shall owe
each other no monies other than as set forth herein.


1.1.           Payment by Wire Transfer.  The Company shall pay the Sellers the
following: twenty-five thousand United States Dollars ($25,000) on or before
June 30, 2012; ten thousand United States Dollars ($10,000) on or before July
31, 2012; and twenty-five thousand United States Dollars ($25,000) on or before
September 30, 2012.  These payments shall be made in lawful money of the United
States of America by wire transfer of immediately available funds pursuant to
wire transfer instructions delivered to the Company by the Sellers prior to the
times payments are due.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2.           Payment from Dividends.


(a) Dividends for Fiscal Year 2012.  BioCells fiscal year coincides with the
calendar year.  The portion of shareholder dividends due to the Company for the
fiscal year 2012, if any, which BioCells expects to distribute in April 2013
after the settlement of its accounts by its statutory auditors, shall be paid to
the Sellers, rather than to the Company, up to a maximum amount of four hundred
forty thousand United States Dollars ($440,000).  Any amount in excess of four
hundred forty thousand United States Dollars ($440,000) that is due to the
Company as dividends for the fiscal year 2012 shall be paid to the Company.


(b) Dividends for Fiscal Year 2013. The portion of shareholder dividends due to
the Company for the fiscal year 2013, if any, which BioCells expects to
distribute in April 2014 after the settlement of its accounts by its statutory
auditors, shall be paid to the Sellers, rather than to the Company, up to a
total of four hundred forty thousand United States Dollars ($440,000) less any
monies paid to the Sellers pursuant to the preceding paragraph − paragraph
1.2(a).  Any amount in excess of four hundred forty thousand United States
Dollars ($440,000) that is due to the Company as dividends for fiscal years 2012
and 2013 in total, shall be paid to the Company.


(c) Dividends for Fiscal Years after 2013.  The Sellers shall not be entitled to
receive any portion of dividends that are due to the Company for any fiscal
years after 2013, regardless of the amount of dividends paid to BioCells
pursuant to paragraphs 1.2(a-b) above, even if paragraphs 1.2(a-b) resulted in
no payment at all to BioCells.  By way of example, in the event the dividends
due to the Company for the fiscal years 2012 and 2013 total one hundred thousand
United States Dollars ($100,000), BioCells shall have received sixty thousand
dollars ($60,000) pursuant to paragraph 1.1, and $100,000 pursuant to paragraphs
1.2 (a-b), and shall not be entitled to any additional compensation, subject to
paragraph 2 below.


2. Sale of BioCells.  In the event of a sale of 100% of the outstanding shares
of stock of BioCells which closes prior to April 2014 and otherwise meets the
price and payment thresholds and requirements set forth in Exhibit A hereto, the
Sellers shall receive the balance obtained by subtracting the amount received by
the Sellers pursuant to the provisions of paragraph 1 herein from seven hundred
five thousand United States Dollars ($705,000).  By way of example, in the event
of a sale that meets the requirements set forth in Exhibit A, if BioCells
received $250,000 in total pursuant to paragraph 1 above, the Company shall pay
BioCells four hundred fifty-five thousand United States Dollars ($455,000) out
of the proceeds of the sale, which is the difference between seven hundred five
thousand United States Dollars ($705,000) and the two hundred fifty thousand
United States Dollars paid by the Company to BioCells pursuant to paragraph 1
herein.


3. Trademarks and Intellectual Property. The Parties agree to negotiate in good
faith regarding the use of the Company’s trademarks and/or other intellectual
property by BioCells, including in connection with franchise agreements between
BioCells and its franchisees.


4. Corporate Documents. The Parties agree to execute corporate documents of
BioCells in good faith as necessary and in compliance with the laws of Argentina
and of the United States of America, as applicable.
 
 
2

--------------------------------------------------------------------------------

 


5. Release.  Except for the obligations contained in paragraphs 1 and 2 herein,
the Parties do hereby generally and specifically release, discharge, and acquit
one another and their past and present parents, affiliates, subsidiaries,
officers, directors, partners, principals, employees, attorneys, insurers,
agents, successors, heirs and assigns, from any and all claims, demands,
obligations, losses, causes of action, costs, expenses, attorneys’ fees and
liabilities of any nature whatsoever, whether based on contract, tort, statutory
or other legal or equitable theory of recovery, in any way arising out of or
relating to paragraph 1.04 of the Stock Purchase Agreement and the purchase
price paid by the Company for its interest in BioCells, including but not
limited to earn-out payment by the Company in 2012 as a result of BioCells
fiscal performance in 2011, whether known or unknown, occurring prior to, as of,
and after the date of the execution of this Agreement.  The parties also intend
the releases contained in this paragraph to cover, encompass, release, and
extinguish all claims and matters which the Parties do not know or suspect to
exist in their favor at the time of executing the Agreement, which if known by
them would have materially affected their settlement.


6. No Obligation. This Agreement shall not be read to indicate that either Party
has any obligation to pursue the sale of BioCells or to vote to approve any
transaction involving the sale of BioCells.


7. Miscellaneous.
 
7.1. Governing Law and Jurisdiction.  If CBAI desires to initiate any legal
proceeding to attempt to resolve any dispute arising from the fulfillment of the
obligations of the Parties related to paragraphs 1-2 of this Agreement or from
the interpretation of paragraphs 1-2 of this Agreement, CBAI agrees that the
dispute shall be governed by the applicable laws of Argentina, and the
jurisdiction of the courts of Argentina shall have exclusive jurisdiction over
such dispute, and CBAI consents to venue and jurisdiction there and waives all
objections thereto.


If the Sellers desire to initiate any legal proceeding to attempt to resolve any
dispute arising from the fulfillment of the obligations of the Parties related
to paragraph 1-2 of this Agreement or from the interpretation of paragraphs 1-2
of this Agreement, the Sellers agree that this Agreement shall be governed by
the applicable laws of the State of Nevada, United States of America, and the
jurisdiction of the state or federal courts of competent jurisdiction located in
or around Las Vegas, Nevada, United States of America shall have exclusive
jurisdiction over such dispute, and the Sellers consent to such venue and
jurisdiction and waive all objections thereto.
 
7.2 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The Parties hereto confirm that any electronic copy
of another Party’s executed counterpart of this Agreement (or its signature page
thereof) will be deemed to be an executed original thereof.
 
7.3 Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
7.4 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
Parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.
 
 
3

--------------------------------------------------------------------------------

 
 
7.5 Amendment. Any amendment, supplement or modification of or to any provision
of this Agreement shall be effective only if it is made or given by an
instrument in writing (excluding any email message) and signed by the Company
and the Sellers.
 
7.6 No Waiver. No forbearance, failure or delay on the part of a Party hereto in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver of any provision of this Agreement
shall be effective (i) only if it is made or given in writing (including an
email message) and (ii) only in the specific instance and for the specific
purpose for which made or given.
 
7.7 Advice of Counsel. In connection with the preparation of this Agreement, the
Company, for itself and on behalf of its stockholders, officers, agents, and
representatives acknowledges and agrees that the Company’s counsel acted as
legal counsel to the Company only.  The Sellers, for themselves and on behalf of
their agents, and representatives, (i) hereby acknowledge that they/he/she has
been, and hereby is, advised to seek legal counsel and to review this Agreement
with legal counsel of their/his/her choice, and (ii) either has sought such
legal counsel or hereby waives the right to do so.
 
7.8 No Strict Construction. The language used in this Agreement is the language
chosen mutually by the Parties hereto and no doctrine of construction shall be
applied for or against any Party.
 
7.9 Further Assurances. Each Party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
Party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
7.10 Entire Agreement. This Agreement constitutes and contains the entire
agreement between the Parties hereto, and supersedes all prior oral or written
agreements and understandings between the Sellers, the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement contains the entire understanding of the Parties with respect
to the matters covered herein, and except as specifically set forth herein,
neither the Company nor the Sellers makes any representation, warranty, covenant
or undertaking with respect to such matters.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the Effective Date set forth above.
 
[img001.jpg]
5

--------------------------------------------------------------------------------

 